DETAILED ACTION
Election/Restrictions
Examiner notes that the election/restriction requirement 08/23/2021 has been withdrawn.
Specification
The disclosure is objected to because of the following informalities: Paragraph [0052] recites two sensor layer without explanation as to what they are.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites “wherein the system includes the structural layer, the cover layer, and further includes a sensor layer”

Examiner notes that claim 10 describes a structural layer and a cover layer which includes at least one bendable sensor.

Applicant’s paragraph [0040] descries a device which comprises blister layer, blister lidding, lidding foil, sensor lidding foil, dielectric layer, sensor layer and backing layer.  Further an alternative arrangement which comprises a conductive layer, a sensor layer, and a structural layer.

Applicant’s paragraph [0052] describes further including a sensor layer, a backing layer, a blister layer, a blister lidding, a dielectric layer, and a (2nd) sensor layer.  The cover layer may include lidding foil and sensor lidding foil.

Examiner finds no support within the specification for a structural layer and cover layer including a bendable sensor (as described in claim 10) further including a sensor layer.  Claim 10 has already describe the sensors as part of the cover layer so it is not understood as to what a sensor layer is and the specification does not set forth an embodiment in which a structural layer and cover layer as describe in claim 10 also has a sensor layer or what the purpose of the sensor layer is.  Examiner does not fully understand what the intended limitations of claim 12 are.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-12, 14, 16, 18, and 20 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Dixit et al. (US 2016/0132661 – hereinafter Dixit) in view of Wilson et al. (US 2013/0285681 – hereinafter Wilson).
Re Claim 1:
Dixit discloses an apparatus for tracking usage of an item (322) (see Abstract), comprising: a microprocessor (see paragraph [0035]); a power source (see paragraph [0052]); a structural layer (110) to which the microprocessor is coupled (see paragraphs [0030-0035 and 0052], see Fig. 1, coupled by way of attachment of the different layers and the interactions between), the structural layer (110) including at least one container (102) that is configured to hold at least one item (322), the container (102) including an opening that allows access to the item (322) (see Fig. 5); and at least one cover layer (130) configured to cover the opening of the container (102) (see Fig. 1), the cover layer (130) including at least one bendable sensor (132, 134) placed over the opening of the container (102), wherein the microprocessor is configured to determine, using detected movements in the bendable sensor (132, 134), whether the container (102) has been opened (see Figs. 1-14 and paragraphs [0053 and 0058]), but fails to specifically teach a structural layer to which the power source is coupled.

Wilson teaches a structural layer (10) to which the power source is coupled (see paragraph [0027] – coupled by way of attachment of the different layers and the interactions between) (see Fig. 1) (see Figs. 1-31B).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to 

Further Re Claim 2:
Dixit discloses a transmitter (communication component) configured to transmit data from the apparatus to a target destination (see paragraph [0035]).

Further Re Claim 3:
Dixit discloses wherein the at least one container (102) of the structural layer (110) comprises a plurality of capsules for storing items (see Fig. 1), each capsule having its own opening and a bendable sensor (132, 134) extending over at least a portion of the opening (see Figs. 1 and 3).

Further Re Claim 4:
Dixit discloses wherein the bendable sensor (132, 134) includes one or more traces (contacts/circuits) (see paragraphs [0033-0034]).

Further Re Claim 5:
Dixit discloses wherein the traces are generated and applied using printable ink (see paragraph [0033]).


Dixit discloses wherein the traces of the bendable sensors (132, 134) remain intact even when the at least one container (102) of the structural layer (110) has been opened see Fig. 5).

Further Re Claim 7:
Dixit discloses wherein at least some portion of current continues to flow through the bendable sensor (132, 134) even after the at least one container (102) has been opened (see paragraph [0052] - during initial stretch).

Further Re Claim 8:
Dixit discloses wherein the microprocessor determines whether the container (102) has been opened using detected movements in the bendable sensor (132, 134) by detecting changes in at least one of capacitance, resistance, current, or voltage through the bendable sensor (see paragraphs [0050-0053]).

Further Re Claim 9:Dixit discloses wherein the changes in at least one of capacitance, resistance, current, or voltage through the bendable sensor (132, 134) are detected by the microcontroller without breaking the bendable sensor, such that the detected amounts of capacitance, resistance, current, or voltage are non-zero values (see paragraph [0052] - during initial stretch).


Re Claims 10-12 and 18:
Dixit discloses a system for tracking usage of an item (322) (see Abstract), comprising: a microprocessor (see paragraph [0035]); a power source (see paragraph [0052]); a structural layer (110) to which the microprocessor is coupled (see paragraphs [0030-0035 and 0052], see Fig. 1, coupled by way of attachment of the different layers and the interactions between), the structural layer (110) including at least one container (102) that is configured to hold at least one item (322) (see Fig. 5), the container (102) including an opening that allows access to the item (322) (see Fig. 5); and at least one cover layer (130) configured to cover the opening of the container (102), the cover layer (130) including at least one bendable sensor (132, 134) placed over the opening of the container (102), wherein the microprocessor is configured to determine, using detected movements in the bendable sensor (132, 134), whether the container (102) has been opened (see Figs. 1-14 and paragraphs [0053 and 0058]), but fails to teach a structural layer to which the power source is coupled.

Wilson teaches a structural layer (10) to which the power source is coupled (see paragraph [0027] – coupled by way of attachment of the different layers and the interactions between) (see Fig. 1) (see Figs. 1-31B).  Re Claim 11: Wilson teaches wherein the structural layer (10) and the cover layer (16) are combined into a single layer (when adhered- as described by Applicant’s specification paragraph [0052]) (see paragraphs [[0185-0187]).  Re Claim 12: Wilson teaches a sensor layer (printed conductive) (see Fig. 22).  Re Claim 18: Wilson teaches a display configured to display 

Further Re Claim 12:
Dixit discloses wherein the system includes the structural layer (110), the cover layer (130), and further includes a sensor layer (Examiner notes as the printed top surface layer of 130).

Further Re Claim 14:Dixit discloses wherein the microprocessor is configured to continually monitor a state associated with one or more traces of the bendable sensor (132, 134) at a periodic rate (see paragraphs [0030-0036]). 

Further Re Claim 16:
Dixit discloses wherein the structural layer (110) includes a plurality of containers (102), and wherein the microprocessor is configured to determine if a specified container (102) is opened, even out of order in relation to the other containers (102) (Examiner notes that by simply detecting opening of a container would perform the function of even out of order) (see paragraphs [0030-0036]).


Re Claim 20:
Dixit discloses a method of manufacturing, comprising: providing a structural layer (110) to which a microprocessor (see paragraph [0035]) is coupled (see paragraphs [0030-0035 and 0052], the structural layer (110) including at least one container (102) that is configured to hold at least one item (322) (see Fig. 5), the container (102) including an opening that allows access to the item (322) (see Fig. 5); a cover layer (130) being configured to cover the opening of the container (102), the cover layer (130) including at least one bendable sensor (132, 134) placed over the opening of the container (102), wherein the microprocessor is configured to determine, using detected movements in the bendable sensor (132, 134), whether the container (102) has been opened (see Figs. 1-14 and paragraphs [0053 and 0058]), but fails to teach a structural layer to which a power source is coupled, and adhering at least one cover layer to the structural layer.

Wilson teaches a structural layer (10) to which the power source is coupled (see paragraph [0027] – coupled by way of attachment of the different layers and the interactions between) (see Fig. 1) (see Figs. 1-31B), and adhering at least one cover layer (16) to the structural layer (10) (see paragraphs [[0185-0187]).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Dixit with that of Wilson to provide a device capable of powering itself for portability functions, while also providing .

Claims 15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dixit in view of Wilson and further in view of Isom et al. (US 2017/0248401 – hereinafter Isom)
Re Claims 15 and 17:
Dixit in view of Wilson discloses the device of claim 10 including wherein the microprocessor is configured to determine whether the container has been opened, when the container was opened (see paragraph [0053] – Dixit), but fails to teach where the container was when the container was opened.

Isom teaches where the container was when the container was opened (see paragraph [0037]).  Re Claim 17: Isom teaches a camera and microphone communicatively connected to a microprocessor (see paragraph [0048]).  Re Claim 19: Isom teaches wherein the display comprises an interactive interface that is configured to present a question to the patient asking if the patient is experiencing one or more specified negative side effects (see paragraph [0048]).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Dixit in view of Wilson with that of Isom to increase the tracking ability of a device for providing optimal performance.






Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELVIN L RANDALL, JR. whose telephone number is (571)270-5373. The examiner can normally be reached M-F: 9:00 am-5 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KELVIN L RANDALL, JR./Examiner, Art Unit 3651